PER CURIAM.
This is an appeal from an order setting aside a default judgment. The motion to set aside was based upon the grounds of inadvertence and excusable neglect. The showing made by affidavit is very weak, and, if the lower court had denied the motion to vacate, its action upon appeal probably would not have been disturbed. But in matters of this kind the superior court is vested with large discretion; and in view of the fact that the motion to set aside was made promptly, and also in view of the further fact that the motion was granted upon terms, when taken into consideration with the showing made by affidavit, we have concluded to affirm the action of the trial court. The order appealed from is affirmed.